[Cite as State v. Webb, 2019-Ohio-4195.]


                                       COURT OF APPEALS
                                   MUSKINGUM COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                 :   JUDGES:
                                               :
                                               :   Hon. Patricia A. Delaney, P.J.
        Plaintiff-Appellee                     :   Hon. Craig R. Baldwin, J.
                                               :   Hon. Earle E. Wise, Jr., J.
 -vs-                                          :
                                               :   Case No. CT2018-0069
                                               :
 DANA A. WEBB                                  :
                                               :
                                               :
        Defendant-Appellant                    :   OPINION


CHARACTER OF PROCEEDING:                           Appeal from the Muskingum County
                                                   Court of Common Pleas, Case No.
                                                   CR2018-0270



JUDGMENT:                                          AFFIRMED




DATE OF JUDGMENT ENTRY:                            October 7, 2019




APPEARANCES:

 For Plaintiff-Appellee:                           For Defendant-Appellant:

 D. MICHAEL HADDOX                                 JAMES ANZELMO
 MUSKINGUM CO. PROSECUTOR                          446 Howland Dr.
 TAYLOR P. BENNINGTON                              Gahanna, OH 43230
 27 North Fifth Street, P.O. Box 189
 Zanesville, OH 43702-0189
Muskingum County, Case No. CT2018-0069                                                       2

Delaney, P.J.

         {¶1} Appellant Dana A. Webb appeals from the September 27, 2018 Entry of

conviction and sentence of the Muskingum County Court of Common Pleas. Appellee is

the state of Ohio.

                           FACTS AND PROCEDURAL HISTORY

         {¶2} This case arose on June 18, 2016, when a pair of witnesses were camping

at Blue Rock State Park in Muskingum County, Ohio. They observed a man, woman,

and two little girls camping at the site next to theirs. The witnesses observed the man

repeatedly pull one of the little girls onto his lap as he sat in a chair. The little girl kept

getting down but the man pulled her back onto his lap. The final time this occurred, the

witnesses observed the man place the child’s hand over his shorts in the area of his penis

and rub himself with her hand in a sexual manner.

         {¶3} Upon investigation, the victim was determined to be nine years old, and the

man was identified as appellant.1

         {¶4} Appellant was charged by indictment with one count of gross sexual

imposition, a felony of the third degree pursuant to R.C. 2907.05(A)(4), and one count of

kidnapping with a sexual motivation specification, a felony of the first degree pursuant to

R.C. 2905.01(A)(4).

         {¶5} On August 10, 2018, appellant withdrew his previously-entered plea of not

guilty and entered pleas of guilty to gross sexual imposition [Count I] and an amended

count of abduction pursuant to R.C. 2905.02(A)(1) [Count II], both felonies of the third

degree. The trial court ordered a pre-sentence investigation (P.S.I.).



1   At sentencing, appellee described the victim as 10 years old at the time of the offense.
Muskingum County, Case No. CT2018-0069                                                     3


       {¶6} On September 26, 2018, appellant appeared before the trial court for

sentencing and was determined to be a Tier II sex offender. The trial court found that

Counts I and II merged for purposes of sentencing, and appellee elected to sentence

upon Count I. The trial court thereupon imposed a mandatory prison term of 60 months

and notified appellant of a five-year period of post-release control.

       {¶7} At sentencing, appellant apologized “for putting us in this situation” and the

trial court asked what he meant, because the P.S.I. indicated appellant denied touching

the child. Appellant agreed, claiming that he “take[s] full responsibility” and yet denies

touching the child.

       {¶8} The trial court further noted appellant has a record of prior felony convictions

including nonsupport of dependents, probation violations, aggravated robbery, and

receiving stolen property.       He also has a lengthy record of misdemeanor convictions,

and at sentencing, appellant had active warrants for failure to report to jail and failure to

appear upon certain misdemeanors. The trial court stated in pertinent part:

                      * * * *.

                      Mr. Webb, I think it’s pretty clear that you don’t understand

              what’s right and what’s wrong even though you would argue that, and

              based on that your lack of remorse in this case, on Count 1 you will

              be sentenced to 60 months in prison. That is mandatory prison time.

              You will do the whole 6—or 5 years. You are ordered to pay court

              costs in this matter and you are given credit for 118 days of time

              served.

                      * * * *.
Muskingum County, Case No. CT2018-0069                                                    4


              T. 19.

       {¶9} Appellant raises one assignment of error:

                               ASSIGNMENT OF ERROR

       {¶10} “THE TRIAL COURT UNLAWFULLY ORDER DANA WEBB TO SERVE

THE MAXIMUM SENTENCE FOR HIS CONVICTION, IN VIOLATION OF HIS RIGHTS

TO DUE PROCESS, GUARANTEED BY SECTION 10, ARTICLE I OF THE OHIO

CONSTITUTION AND THE FIFTH AND FOURTEENTH AMENDMENTS TO THE

UNITED STATES CONSTITUTION.”

                                        ANALYSIS

       {¶11} In his sole assignment of error, appellant argues the trial court erred in

sentencing him to a maximum prison term of 60 months. We disagree.

       {¶12} We first note that pursuant to R.C. 2953.08(A)(1)(b), appellant may appeal

the instant sentence, as it was imposed for two or more offenses arising out of a single

incident, and the court imposed the maximum prison term for the offense of the highest

degree. State v. Cox, 5th Dist. Licking No. 16-CA-80, 2017-Ohio-5550, ¶ 9.

       {¶13} We now review felony sentences using the standard of review set forth in

R.C. 2953.08. Cox, supra, 2017-Ohio-5550 at ¶ 10, citing State v. Marcum, 146 Ohio

St.3d 516, 2016–Ohio–1002, 59 N.E.3d 1231, ¶ 22; State v. Howell, 5th Dist. Stark No.

2015CA00004, 2015–Ohio–4049, ¶ 31. R.C. 2953.08(G)(2) provides we may either

increase, reduce, modify, or vacate a sentence and remand for resentencing where we

clearly and convincingly find that either the record does not support the sentencing court's

findings under R.C. 2929.13(B) or (D), 2929.14(B)(2)(e) or (C)(4), or 2929.20(I), or the
Muskingum County, Case No. CT2018-0069                                                         5

sentence is otherwise contrary to law. See also, State v. Bonnell, 140 Ohio St.3d 209,

2014–Ohio–3177, 16 N.E.2d 659, ¶ 28.

       {¶14} Clear and convincing evidence is that evidence “which will provide in the

mind of the trier of facts a firm belief or conviction as to the facts sought to be established.”

Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954), paragraph three of the

syllabus. “Where the degree of proof required to sustain an issue must be clear and

convincing, a reviewing court will examine the record to determine whether the trier of

facts had sufficient evidence before it to satisfy the requisite degree of proof.” Cross, 161

Ohio St. at 477.

       {¶15} Accordingly, pursuant to Marcum this Court may vacate or modify a felony

sentence on appeal only if it determines by clear and convincing evidence that: (1) the

record does not support the trial court's findings under relevant statutes, or (2) the

sentence is otherwise contrary to law.

       {¶16} R.C. 2953.08(G)(2)(a), allowing appellate review of whether the record

supports findings made by the trial court, does not apply in the instant case. R.C.

2953.08(G)(2)(a) sets forth a standard for review of findings made pursuant to specific

statutes, none of which are applicable to the instant case. Therefore, we only review the

instant sentence to determine if it is contrary to law.

       {¶17} A trial court's imposition of a maximum prison term is not contrary to law as

long as the court sentences the offender within the statutory range for the offense, and in

so doing, considers the purposes and principles of felony sentencing set forth in R.C.

2929.11 and the seriousness and recidivism factors set forth R.C. 2929.12. State v.

Santos, 8th Dist. Cuyahoga No. 103964, 2016–Ohio–5845, ¶ 12. Although a trial court
Muskingum County, Case No. CT2018-0069                                                    6


must consider the factors in R.C. 2929.11 and 2929.12, there is no requirement that the

court state its reasons for imposing a maximum sentence, or for imposing a particular

sentence within the statutory range. Id. There is no requirement in R.C. 2929.12 that the

trial court states on the record that it has considered the statutory criteria concerning

seriousness and recidivism or even discussed them. State v. Hayes, 5th Dist. Knox No.

18CA10, 2019-Ohio-1629, ¶ 49, citing State v. Polick, 101 Ohio App.3d 428, 431, 655

N.E.3d 820 (4th Dist. 1995).

       {¶18} In the instant case, a sentence of 60 months is within the statutory

framework set forth in R.C. 2929.14(A)(3)(a) for a felony of the third degree.         The

sentence is therefore not contrary to law. Cox, supra, 2017-Ohio-5550 at ¶ 12. The trial

court stated that the sentencing factors and statements of the parties were taken into

account in fashioning the sentence. The trial court ordered a P.S.I. and cited the P.S.I.

throughout sentencing, particularly appellant’s criminal history of felony convictions,

misdemeanor convictions, and active warrants. The trial court also noted appellant’s lack

of remorse and his disingenuous statement of regret.

       {¶19} Based on the foregoing, we find the trial court considered the purposes and

principles of sentencing [R.C. 2929.11] as well as the factors that the court must consider

when determining an appropriate sentence. [R.C. 2929.12]. The trial court has no

obligation to state reasons to support its findings, nor is it required to give a talismanic

incantation of the words of the statute, provided that the necessary findings can be found

in the record and are incorporated into the sentencing entry.

       {¶20} While appellant may disagree with the weight given to these factors by the

trial judge, appellant’s sentence was within the applicable statutory range for a felony of
Muskingum County, Case No. CT2018-0069                                                   7


the first degree and therefore, we have no basis for concluding that it is contrary to law.

Moyer, supra, 2019-Ohio-1187, ¶ 34.

       {¶21} Appellant’s sole assignment of error is overruled.

                                     CONCLUSION

       {¶22} Appellant’s sole assignment of error is overruled and the judgment of the

Muskingum County Court of Common Pleas is affirmed.

By: Delaney, P.J.,

Baldwin, J. and

Wise, Earle, J., concur.